Citation Nr: 0934464	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1974 to 
April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Nonservice-connected pension benefits are payable to a 
Veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002).  If a Veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that VA has a duty to 
insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability" tests, a determination must 
then be made whether there is entitlement to non service-
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) 
(2008), 4.17 and mandates that where it is shown that the 
appellant's disabilities meet the percentage requirements of 
38 C.F.R. § 4.16, and it is shown that they are permanent in 
nature, a determination should be made whether such 
disabilities render him or her incapable of substantially 
gainful employment.  If so, the Veteran again meets the 
requirements of the law for the benefit at issue.  To meet 
the percentage requirements of 38 C.F.R. § 4.16, the Veteran 
must suffer from one disability ratable at 60 percent or 
more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the 
combined rating of all disabilities is 70 percent or more.

If the Veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the Veteran should be granted entitlement to 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  38 C.F.R. § 19.9 (2008).

Initially, the Board notes that the November 2005 VA 
examination report indicates that the Veteran was employed as 
ticket writer on the University of Missouri Campus as a 
student employee.  The February 2006 VA examination report 
also notes that the Veteran was attending college and 
employed as a student worker at the school.  The Veteran 
reported that he had been working the traffic department but 
that he had had a conflict with a supervisor and he was soon 
to start a new job in the Biology Department at the school.  
The Veteran also reported that in the fall of 2005, he 
enrolled for 12 hours but earned only 3 hours of college 
credits.  Thus, not only is the Veteran apparently attending 
college full time, but he is also employed.  On his 
application for pension received in July 2005, the Veteran 
indicated that he last worked in December 2004.  In order for 
pension benefits to be granted, the evidence must generally 
demonstrate three things: (1) the Veteran meets the service 
requirements; (2) he is totally and permanently disabled by 
age or disability; and (3) his income and net worth do not 
exceed the amounts specified by law.  

In light of the question of current employment, clarification 
is necessary as to whether the Veteran currently is engaged 
in substantial gainful employment which would preclude 
entitlement to nonservice-connected pension benefits.  See 38 
U.S.C.A. § 1155 West 2002 & Supp. 2008); 38 C.F.R. §§4.17 
(2008).

In addition, although the Veteran was afforded VA 
examinations in November 2005 and February 2006, these 
examinations are not adequate for appellate purposes.  
Neither examiner provided an opinion assessing the extent to 
which the combined effects of the Veteran's disabilities  
have permanently affected his ability to obtain and maintain 
gainful employment.  The November 2005 VA examiner noted the 
Veteran had recently undergone a colonoscopy which showed 
some hemorrhagic areas of the terminal ileum which were 
biopsied but that the reports were not yet available.  As 
such, all available evidence was not considered.  The 
examiner also noted that the Veteran's claims file had not 
been provided and was not reviewed.  The Court has held that 
the requirement for evaluation of the complete medical 
history of the Veteran's condition operated to protect 
Veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

The Board, therefore, concludes that an additional opinion is 
needed, after a review of the claims file and physical 
examination of the Veteran, to provide an accurate picture of 
the claimed disabilities and their impact on the Veteran's 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  An investigation into the Veteran's 
current employment status, to include 
hours worked and employment income should 
be undertaken.  A written report of the 
Veteran's employment should be associated 
with the claims file.

2.  The Veteran should be requested to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records for nonservice-connected 
disabilities from July 2005.  The claims 
file contains VA outpatient treatment 
records from St. Louis VAMC from July 
2005 to August 2006.  After obtaining the 
necessary authorization, the identified 
treatment records should be obtained and 
associated with the claims file.
  
3.  The Veteran should be afforded the 
appropriate VA examinations to assess the 
severity and permanence of each of his 
nonservice-connected disabilities and 
their impact on the Veteran's ability to 
obtain and maintain substantially gainful 
employment.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should provide opinions on the combined 
effect of the Veteran's disabling 
conditions (including medical and 
psychiatric disabilities) on his ability 
to obtain or maintain substantial gainful 
employment.  A complete rationale for any 
opinion expressed must be included in the 
examination reports.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




